Title: To Benjamin Franklin from Ingenhousz, 2 October 1782
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear Friend.
Vienna octob. 2. 1782.
I got at last an account of Pere Barletti’s pamphlet in an italian journal et will peruse it for the farther elucidation of the notes you was so good as to send me. Mr. le Begue acquaintd me that you begin to make experiments with air. I am glad of it. But have you laid aside the reflexions you were making two or 3 years ago on fire places principaly in relation to the new fire place which has the forme of a vase or urne? which contrivance has much affinity with the furnase of the chemists, which they called very properly furnus acapnus, which last word from the greek Xάπνοϛ smook, the α privatiuum makes it signifie a furnace which give no smoak. Let us not loose your doctrins. Every thing coming now from you gets an additional importance. The affaire of chimnies is but little understood, as philosophers have not much inquired on this, so useful, subject.
I have not yet recieved neither the Pensylvania almanack nor the American Newspapers. Doe not forget the admonitory note to mr. Wharton, which you forgot to put in you last, tho you mentioned I would find it inclosed: thus you will likely find it on your table— I have not recieved a single word of Dr. Bankroft, tho I begged him as well as mr. Coffyn to acquaint me with the Mercantil transactions Concerning me more than himself. Indeed such behaviour can not but give me some apprehension about his caracter. I have neither any farther intelligence from Mr. Coffyn since I wrote you about it. I trust your admonition will have effect on mr. Sam. wharton and his Son.
This lettre will be delivred to you by mr. Brantzen new Duch Minister for making peace. This Gentleman will very willingly and expiditiously transmit to me any lettre, Amer. Newspaper or other parcels of papers, which you will put into his hand. He will transmit them to Count Wassenaer Duch envoye here at Vienna, whose friend I am. Thus we have twoo channels open for correspondence.
A few days ago Sir Robert Murray Keith did send a message to Count Wassenaer with the most agreable (for Sir Rob.) and equaly important news that 7 of the 13 American Provinces submitted to the English Gouvernment, and that the rest would soon follow their exemple. This message was immediately dispersed thro all the town and is still kept up with the same confidence. But it does not goe down by every one, and for my part I can not believe a word of it; as it would be the most shamefull cowardly and unpararelleld treacherous behaviour of them towards themselfs and their alleys. Count Wassenaer however, how [who] is a warm defender of the American cause, was so much affected by the news, tho he could not quite believe it, that he beggs me very much to ask from you whether there was any foundation for such rapports. If you have no oportunity of seing Mr. Brantzen him self, you may only send your letters or parcels by the penny post to his hotel, and he will punctualy transmit him to count wassenaer for me.
I Continue to make new and important discoveries on vegetables. I now have discovered the organ it self of the leaves, by which the production of dephlogisticated air is transacted— I hope you have allready seen the burning of wires. I have burned wires even thicker than the sample you will find inclosed. The show of the burning of Such thick piece is wonderfully magnificent and would inspire a terror in those who are not convinced there is no danger at all in the experiment. I believe there is a possibility of burning the blade of a Sword, in one of the Greates Glas vessels filled with fine dephlogisticated air.
I was much pleased to be informed by mr. Tourton & Baur that you are quite recovred from an indisposition, of which our newspapers made mention. As there will be now a Congres for peace, I hope it will be at Vienna.
Doe not forget your old friend. Bestow now and than a moment of you leasure time on him, and believe him to be respectfully Your obedient obliging Serv. and affectionate friend
J. Ingen Housz
to his Exc. Benj. Franklin ministre Plenip. of the united states of America at Paris
 
Addressed: a Son Excellence / Mr. Benj. Franklin Ministre / Plenipotentiaire des Etats unies / de l’Amerique / a Passy
Endorsed: Oct. 2. 82
